IN THE UNITED STATES COURT OF APPEALS

             FOR THE FIFTH CIRCUIT
                        _______________

                          m 01-40013
                        _______________




                        JENNIFER CAREY,
             INDIVIDUALLY AND AS REPRESENTATIVE OF
          THE ESTATE OF GARY ANTHONY CARY, DECEASED,
          AND AS NEXT FRIEND OF DANIEL ANTHONY CAREY
      AND LEE RICHARD CAREY AND GARY MARTIN JOHN CAREY;
            ANNE CAREY; ROLAND LEE BRUMLEY,

                                             Plaintiffs-Appellants,

                             VERSUS

   SUB SEA INTERNATIONAL, INC.; SUB SEA OFFSHORE, LTD.;
       MOBIL CORPORATION; MOBIL NORTH SEA, LTD.;
COOPER CAMERON CORPORATION; COOPER CAMERON (U.K.), LTD.,

                                             Defendants-Appellees.



                  _________________________

            Appeal from the United States District Court
                 for the Eastern District of Texas
                 _________________________



                         February 11, 2002
Before SMITH and DEMOSS, Circuit Judges,
  and DUPLANTIER, District Judge.*

PER CURIAM:

   The plaintiffs appeal an injunction pre-
venting them from taking certain actions in
state court. We have reviewed the briefs and
pertinent portions of the record and have heard
the arguments of counsel. We conclude that
the district court plainly had jurisdiction. That
court did not abuse its discretion and
committed no reversible error in entering the
injunction pursuant to the rel itigation
exception to the Anti-Injunction Act.

   The order granting the injunction is
AFFIRMED. We decline to award fees or
costs for vexatious litigation or frivolous
appeal.




        *
            District Judge of the Eastern District of
Louisiana, sitting by designation.

                                                        2